The complaint contains two causes of action. The first cause of action charges defendants with the fraudulent transfer of assets. The second cause of action is to set aside said transfers by reason of defendants’ failure to comply with section 44 of the Personal Property Law. Order, so far as appealed from denying plaintiff’s motion to strike out answer pursuant to rule 104 of the Rules of Civil Practice, and for judgment in favor of plaintiff pursuant to section 476 of the Civil Practice Act unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.